F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                  FEB 14 2003
                                    TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                        Clerk

 PAUL L. GOSELAND,

               Petitioner - Appellant,
                                                             No. 02-3382
 v.                                                    D.C. No. 00-CV-3105-DES
                                                              (D. Kansas)
 JAY SHELTON; PHILL KLINE,
 Attorney General of Kansas,

               Respondents - Appellees.


                              ORDER AND JUDGMENT*


Before KELLY, BRISCOE, and LUCERO, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.

       Petitioner Paul L. Goseland, a state prisoner appearing pro se, seeks a certificate of

appealability (COA) to appeal the federal district court’s dismissal of his 28 U.S.C.


       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
§ 2254 habeas petition. Having concluded that Goseland failed to file his § 2254 habeas

petition within the one-year grace period recognized for pre-AEDPA convictions, as

required by 28 U.S.C. § 2244(d)(1), we deny his request for a COA and dismiss the

appeal.

       Goseland was convicted of possession of cocaine in 1992. The Kansas Court of

Appeals affirmed his conviction on July 2, 1993, and the Kansas Supreme Court denied

review on September 28, 1993. He filed a request for post-conviction relief in state court

on April 24, 1997, which was denied on December 19, 1997. The Kansas Court of

Appeals affirmed the denial of relief on January 21, 2000, and the Kansas Supreme Court

denied review on March 21, 2000. Goseland filed his federal habeas petition on March

31, 2000.

       The federal district court dismissed the petition as time-barred, concluding the

filing of his request for state post-conviction relief on the last day of the one-year grace

period (April 24, 1997) tolled the running of the limitations period, but left only one day

for Goseland to file his § 2254 habeas petition. Because six days elapsed before

Goseland delivered his habeas petition to the prison authorities for mailing, and Goseland

makes no showing to support equitable tolling, his petition is barred as untimely filed.

       We have carefully reviewed the record on appeal and Goseland’s filings with this

court. We agree with the district court that the § 2254 habeas petition filed in federal

district court was time barred. We DENY a COA and DISMISS the appeal for


                                              -2-
substantially the same reasons as set forth in the district court’s thorough Memorandum

and Order filed August 1, 2001, and its Order filed September 18, 2002. The mandate

shall issue forthwith.

                                                 Entered for the Court

                                                 Mary Beck Briscoe
                                                 Circuit Judge




                                           -3-